103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Martin GARCIA-BARRIOS, Defendant-Appellant.
No. 96-10111.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 5, 1996.

Before:  SNEED, TROTT and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Martin Garcia-Barrios appeals the nine-month sentence imposed upon his guilty plea conviction for possession with intent to distribute marijuana in violation of 18 U.S.C. § 2113(a).  Garcia-Barrios contends that the district court erred in determining his sentence by relying upon disputed information in his presentence report.  The government argues that Garcia-Barrios expressly waived his right to appeal his conviction and sentence as a condition of the plea agreement.  We agree, and dismiss.


3
Here, the record indicates that the district court informed Garcia-Barrios of his constitutional rights to a trial and all the rights associated with a trial as mandated by Fed.R.Crim.P. 11.  Moreover, Garcia-Barrios's plea agreement contained an express waiver of his right to appeal the guilty plea conviction and any sentence imposed if it did not exceed twelve months.  Garcia-Barrios does not dispute and the record indicates that Garcia-Barrios knowingly and voluntarily entered the plea agreement, and the sentence imposed was within the applicable range.  See United States v. Michlin, 34 F.3d 896, 898 (9th Cir.1994).


4
Accordingly, Garcia-Barrios's appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3